t c memo united_states tax_court anthony martinez ii petitioner v commissioner of internal revenue respondent docket no filed date steven k ledbetter for petitioner michele f leichtman for respondent memorandum findings_of_fact and opinion foley judge by notice dated date respondent determined the following deficiencies additions and accuracy- related penalties with respect to petitioner's federal_income_tax year deficiency dollar_figure big_number addition_to_tax sec_6651 dollar_figure penalty sec_6662 a dollar_figure respondent appears to have miscalculated this penalty twenty percent of the dollar_figure deficiency is dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues for decision are as follows whether petitioner pursuant to sec_165 is entitled to a deduction for losses purportedly incurred in connection with a gas station and a minimarket business we hold that he is not whether petitioner pursuant to sec_1244 is entitled to a deduction for losses relating to stock he purportedly owned in three del rey inc we hold that he is not whether petitioner pursuant to sec_6651 is liable for additions to tax for failure_to_file his and federal_income_tax returns in a timely manner we hold that he is whether petitioner pursuant to sec_6662 is liable for accuracy-related_penalties we hold that he is - -3 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts is incorporated by this reference petitioner resided in long beach california at the time he filed his petition i purported acquisition of gas station and minimarket on date petitioner signed an agreement with glendale federal_savings_and_loan_association the agreement the agreement modified the terms of an escrow arrangement previously entered into by petitioner petitioner did not submit documents relating to the earlier arrangement the agreement pertained to petitioner's proposed acquisition from israel and sonya dakar of a gas station and minimarket the business located pincite pacific avenue in long beach california the agreement indicated that petitioner was to purchase the business but that the dakars would retain ownership of the physical premises on which the business was located the agreement further indicated that petitioner had deposited dollar_figure in an escrow account planned to deposit an additional dollar_figure in the account and would execute a dollar_figure promissory note and security_agreement obligating him to make monthly payments to the dakars petitioner did not submit documentary_evidence to establish that he ultimately transferred the funds in the escrow account to the dakars or that he purchased the business ii rental payments - -4 in june of petitioner began operating the business and paying rent of dollar_figure per month to the dakars in november of petitioner failed to make the required rent payment in december of he paid the november rent but failed to make the december rent payment as a result the dakars filed an unlawful detainer complaint against him in the municipal court of long beach california on date the court entered a default judgment against petitioner and issued a writ of possession to the dakars with respect to the property iii three del rey inc on date steven k ledbetter petitioner's attorney in this proceeding filed with the california secretary of state's office articles of incorporation for r c jet specialties inc petitioner's name did not appear on the document the articles indicated that the corporation was formed to engage in any lawful act or activity for which a corporation may be organized under california law it also indicated that the corporation was authorized to issue big_number shares of stock the corporation however never issued any stock nor did it elect any directors on date mr ledbetter filed an amendment to the articles of incorporation changing the corporation's name to three del rey inc the corporation the corporation filed a - -5 federal_income_tax return for the tax_year that reported sales of dollar_figure and a net_loss of dollar_figure petitioner did not sign the return but was designated on it as the corporation's tax_matters_person iv petitioner's and tax returns petitioner filed both his and federal_income_tax returns after the due_date his return was signed on date and received by respondent on date his return was signed on date and received by respondent on date on his returns petitioner reported that he owed no tax in either or he reached this result by offsetting his income with the corporation's net operating losses respondent disallowed petitioner's use of the corporation's losses on the ground that the corporation had not made a valid subchapter_s_election and as a result the corporation's losses did not pass through to its shareholders petitioner ultimately conceded that he was not entitled to deduct the losses of the corporation on his and individual income_tax returns he claims however that he was entitled to deduct losses that more than offset his tax_liability for those years - -6 opinion petitioner bears the burden_of_proof with respect to each of the four issues to be decided by this court rule a see 292_us_435 i capital_loss deduction petitioner claims that he invested dollar_figure in the business that he lost all of his investment and that he therefore is entitled to deduct dollar_figure as a capital_loss pursuant to sec_165 petitioner does not advance a plausible theory however to explain why he is entitled to a capital_loss deduction petitioner did not produce any documentary_evidence to establish that he invested dollar_figure he did not present a contract or closing_agreement relating to his alleged purchase of the business he did not present any canceled checks receipts or other documentary_evidence of a transfer of funds he did not produce any books_or_records detailing the operations of the corporation nor did he produce any business licenses in short petitioner has failed to meet his burden_of_proof in an attempt to substantiate his eligibility for a deduction petitioner submitted several pages of amended escrow instructions and a copy of the unlawful detainer complaint filed against him by israel dakar in the municipal court of long beach - -7 california neither document however is sufficient to satisfy petitioner's burden_of_proof the existence of an escrow agreement merely shows that at one point in time property was held by a third party for purposes of transfer to another upon the performance of specified conditions see cal civ code sec_1057 west unless and until the conditions are satisfied legal_title does not pass to the grantee petitioner claims that mr dakar's unlawful detainer complaint against him substantiates his investment in the business in fact the unlawful detainer complaint proves merely that petitioner defaulted on an obligation to pay dollar_figure in monthly rent to mr dakar it describes neither the nature nor the amount of petitioner's investment in the business petitioner has presented sufficient evidence to lead us to believe that he operated the business but he has not presented sufficient evidence regarding the nature of his ownership_interest or the amount of his investment to justify a capital_loss deduction therefore we reject petitioner's claim that he is entitled to such a deduction ii stock loss deduction petitioner claims that he is entitled to a dollar_figure stock loss deduction pursuant to sec_1244 we disagree - -8 as discussed above petitioner bears the burden of proving that he is entitled to deductions and therefore must provide sufficient evidence to substantiate his claims in cases where shareholders of a corporation may seek to claim stock loss deductions pursuant to sec_1244 the corporation should maintain records indicating the persons to whom stock was issued the date_of_issuance to these persons and a description of the amount and type of consideration received from each sec_1_1244_e_-1 income_tax regs petitioner has submitted no evidence that the corporation ever issued stock in fact the amendment to the certificate of incorporation dated date expressly states that the corporation has issued no shares even if the court were to find that stock had been issued however petitioner has not substantiated the amount of money or the basis of any property he transferred to the corporation in exchange for such stock therefore we reject petitioner's claim that he is entitled to a stock loss deduction pursuant to sec_1244 iii additions to tax under sec_6651 petitioner claims that he owned percent of the stock of the corporation his statements regarding ownership of the other percent of the stock however have not been a model of clarity when asked at trial who owned the remaining percent he replied m y second brother owned percent and my third brother owned five percent -- or percent by contrast the corporation's federal_income_tax return indicated that one person not two owned the remaining 25-percent interest in the corporation - -9 sec_6651 imposes an addition_to_tax for failure_to_file a timely return unless it is shown that such failure was due to reasonable_cause and not due to willful neglect petitioner bears the burden of proving that his failure_to_file a timely return was reasonable rule a 765_f2d_939 9th cir petitioner did not request an extension of time to file either his or federal_income_tax return and both returns were filed after the due_date his return was signed on date ie months after the due_date and received by respondent on date his return was signed on date ie days after the due_date and received by respondent on date petitioner did not argue that his failure_to_file timely returns was reasonable therefore we conclude that petitioner is liable for additions to tax pursuant to sec_6651 iv accuracy-related_penalties under sec_6662 sec_6662 imposes an accuracy-related_penalty of percent of any underpayment attributable to negligence or disregard of rules or regulations negligence is defined as the failure to exercise the care that a reasonable and ordinarily prudent person would exercise under the circumstances 925_f2d_348 9th cir affg 92_tc_1 in the present case petitioner claimed large net operating losses of the corporation that eliminated his tax_liability in both and petitioner acknowledges however that he was not entitled to deduct the losses of the corporation because the corporation had not filed a valid subchapter_s_election in claiming the corporation's losses as deductions on his individual income_tax returns petitioner was negligent in failing to follow the provisions of the internal_revenue_code therefore we conclude that petitioner is liable for accuracy-related_penalties pursuant to sec_6662 to reflect the foregoing decision will be entered under rule
